Case 21-11410-pmm       Doc 24    Filed 07/06/21 Entered 07/06/21 16:00:32           Desc Main
                                  Document Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   In Re:                                            : Bankruptcy No. 21-11410-PMM
       Paul B. McKenna and Andriana Mckenna          : Chapter 13
                       Debtor                        :
                                                     :
   The Bank of New York Mellon, successor to         :
   The Bank of New York, not in its individual       :
   capacity but solely as Trustee on behalf of the   :
   holders of the CIT Mortgage Loan Trust,           :
   2007-1 Asset-Backed Certificates, Series          :
   2007-1 c/o Select Portfolio Servicing, Inc.       :
                          Movant                     :
                  vs.                                :
   Paul B. McKenna and Andriana Mckenna              :
                          Debtor/Respondent          :
                  and                                :
   Scott F. Waterman, Esquire                        :
                          Trustee/Respondent         :

                                            ORDER

          AND NOW, this ____   6th day of ___________________,
                                            July                   2021, upon the Motion of
   Movant, The Bank of New York Mellon, successor to The Bank of New York, not in its
   individual capacity but solely as Trustee on behalf of the holders of the CIT Mortgage
   Loan Trust, 2007-1 Asset-Backed Certificates, Series 2007-1 c/o Select Portfolio
   Servicing, Inc., it is hereby:

           ORDERED THAT: the Motion is granted, and the Automatic Stay of all
   proceedings, as provided under 11 U.S.C. § 362 of the Bankruptcy Code is modified and
   lifted with premises, 12 East Center Street, Midland Park, NJ 07432.

         FURTHER ORDERED THAT: Rule 4001 (a)(1) is waived, permitting Movant to
   immediately enforce and implement this Order for relief.



                                           ____________________________________
                                               Honorable Patricia M. Mayer
                                               U.S. Bankruptcy Judge
